Citation Nr: 1101807	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-22 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected type 2 diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 1966 
to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for hypertension.

In August 2009, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of his 
testimony is associated with the claims file.  

The case was previously before the Board in March 2010, when it 
was remanded for examination of the veteran and a medical 
opinion.  The requested development has been completed.  


FINDINGS OF FACT

1.  Service treatment records reveal no complaints of, treatment 
for, or diagnosis of hypertension during active service.

2.  The earliest evidence of a diagnosis of hypertension is dated 
September 2006, over 37 years after the Veteran separated from 
military service.

3.  The competent evidence of record indicates that the Veteran's 
hypertension is unrelated to military service or any service-
connected disability, including his service-connected diabetes 
mellitus.   




CONCLUSION OF LAW

The criteria for service connection for hypertension, to include 
as secondary to service-connected diabetes mellitus, have not 
been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated January 2007.  This notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  This letter also substantially complied with the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.; See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service personnel records, service treatment 
records, VA treatment records, VA examination reports, assisted 
the Veteran in obtaining evidence, and afforded him the 
opportunity to present testimony, statements and evidence.  All 
known and available records relevant to the issue on appeal have 
been obtained and associated with the appellant's claims file and 
he has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

Service connection for a disability may be established under 
several different legal bases.  

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  This is commonly referred to as "direct" 
service connection.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Cardiovascular-renal disease, including hypertension, may be 
presumed to have been incurred during active military service if 
it is manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  This is commonly 
referred to as "presumptive" service connection.  

Finally, service connection is also warranted for a disability 
which is aggravated by, proximately due to, or the result of a 
service- connected disease or injury. 38 C.F.R. § 3.310.  This is 
commonly referred to as "secondary" service connection, as the 
claimed disability has been caused secondary to a disability for 
which service connection has already been established.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary condition, 
the secondary condition is considered a part of the original 
condition.  Id.

The Veteran claims entitlement to service connection for 
hypertension.  Specifically, he claims that the disability is 
caused by his service-connected diabetes mellitus.  

The Veteran's service treatment records reveal no complaints of, 
treatment for, or diagnosis of hypertension during active 
service.  On separation examination in December 1968 his blood 
pressure was 130/80.  In March 1969 a VA Compensation and Pension 
examination of the Veteran was conducted and his blood pressure 
was 110/70 at that time.  

The earliest evidence of a diagnosis of hypertension is a VA 
treatment record dated September 2006, over 37 years after the 
Veteran separated from military service.  This record indicates 
that the Veteran was started on Lisinopril, an anti-hypertensive 
medication, in an effort to "lower his blood pressure and 
protect his kidneys."  Other VA treatment records show continued 
diagnoses of hypertension which is being kept controlled with 
prescription medication.  

In June 2003 a VA Compensation and Pension examination of the 
Veteran was conducted in relation to the Veteran's prior claim 
for diabetes mellitus.  The Veteran reported, and the examiner 
confirmed by review of VA treatment records, that the he was 
diagnosed with diabetes mellitus in December 2002.  Since that 
point the Veteran's diabetes mellitus was treated with an oral 
hypoglycemic medication.  No cardiovascular abnormalities were 
noted.  

In October 2007, a VA Compensation and Pension examination of the 
Veteran was conducted.  The examiner reviewed the Veteran's blood 
pressure history noting essentially normal blood pressure 
readings until May 2006 when an elevated blood pressure of 159/98 
was recorded.  By September 2006 the Veteran's blood pressure was 
150/89 and treatment for hypertension was begun with anti-
hypertensive medication.  The examiner also noted the Veteran's 
initial diagnosis of diabetes mellitus in December 2002 and that 
it was treated with oral hypoglycemic medication since that time.  
The examiner also indicated that, since the Veteran had been on 
medication to treat his diabetes, his kidney function tests 
revealed normal results.  The diagnosis was "hypertension:  even 
though there is minimal elevation of microalbumin, indicating 
that the Veteran is beginning to develop some renal damage or 
nephropathy from the diabetes, kidney function is normal, and in 
the absence of significant nephropathy / renal insufficiency, the 
diabetes is less likely than not to be the cause of the 
hypertension."  

In August 2010, the most recent VA Compensation and Pension 
examination of the Veteran was conducted.  The examiner noted the 
same medical history related to the initial diagnosis and 
treatment for diabetes mellitus and hypertension as was noted in 
the 2007 examination report.  The examiner expanded on the 
information noting that the Veteran's weight had been stable 
since 2002, but that it was in the range of being obese.  Review 
of the Veteran's records revealed that the Veteran's diabetes 
mellitus was well controlled without any identifiable 
complications, with the exception of the service-connected 
erectile dysfunction.  The diagnosis was:  diabetes mellitus type 
2, with generally good control, and free of complications other 
than erectile dysfunction . . .  hypertension, generally well-
controlled, without complication."  The examining physician's 
medical opinion was that the Veteran's diabetes mellitus and 
hypertension were each under good control with the medications 
prescribed and that this "does not suggest either condition is 
aggravating nor has aggravated the other, and the almost total 
absence of any recognized complications supports this observation 
as well.  It is less likely than not that the diabetes has 
aggravated the hypertension."  

The preponderance of the evidence is against the Veteran's claim 
for service connection for hypertension.  Hypertension was first 
diagnosed and treated decades after service.  There is no 
evidence of hypertension during service and no evidence linking 
the disability to service.   Accordingly service connection on 
direct and presumptive bases not warranted.  

The Veteran specifically claims that his hypertension is caused 
by his service-connected diabetes mellitus; however, there is no 
evidence that the Veteran has the medical training or expertise 
to provide a competent opinion on the relationship between his 
diabetes and hypertension and his opinion has no probative value.  

The medical opinion provided in October 2007 VA examination 
report was that the Veteran's diabetes mellitus was "less likely 
as not to be the cause of the hypertension."  The medical 
opinion expressed in the August 2010 VA examination report was 
that it "is less likely than not that the diabetes has 
aggravated the hypertension."  These medical opinions were 
expressed by the same examining physician who supported them with 
supporting rationale and referenced medical evidence showing that 
the Veteran's diabetes mellitus and hypertension were each 
independently well controlled on single medication therapy.  

In December 2010, the Veteran's representative submitted a post-
remand brief which argued that the VA medical opinions were 
inadequate.  The first argument was that the examiner focused on 
kidney function and not vascular function.  The representative 
pointed out that the Veteran was service-connected for erectile 
dysfunction secondary to diabetes mellitus, but that no 
determination was made if the Veteran's erectile dysfunction was 
vascular or neurologic in nature.  The representative argues that 
if the erectile dysfunction is vascular in nature that such a 
vascular disorder could be causing the Veteran's hypertension.  
No additional opinion is required.  The evidence clearly 
establishes that erectile dysfunction is a common complication of 
type 2 diabetes mellitus.  The evidence clearly establishes that 
the Veteran has essentially little to no documented 
cardiovascular or renal complications resulting from either his 
service-connected diabetes mellitus or the nonservice connected 
hypertension.  The medical opinions are clear the Veteran's 
hypertension is neither caused, nor aggravated, by the service-
connected diabetes mellitus.  The opinions are well reasoned and 
supported by reference to objective medical evidence and account 
for the "vascular theory" that the representative asserts.  

The representative also argues that the Veteran has a pending 
claim for service connection for a psychiatric disability.  The 
representative quotes from a medical text that psychiatric 
disorders "have been associated with the occurrence or 
recurrence of cardiovascular disease."  The Veteran's claim for 
service connection for a psychiatric disorder has been previously 
referred to the RO for appropriate action.  At this point, 
service connection has not been granted.  Moreover, the medical 
evidence of record is clear that, with the exception of 
hypertension, the Veteran is free of any other cardiovascular 
symptoms.     

Again, the medical opinions are clear the Veteran's hypertension 
is neither caused, nor aggravated, by the service-connected 
diabetes mellitus, or any other service-connected disability.  
These opinions are well reasoned and supported by reference to 
objective medical evidence.  The preponderance of the evidence is 
against the claim for service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus; 
there is no doubt to be resolved; and service connection is not 
warranted.


ORDER

Service connection for hypertension is denied.







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


